Citation Nr: 1027267	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  04-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied a petition to 
reopen a final disallowed claim for service connection for PTSD. 

The Veteran testified before the Board sitting at the RO in March 
2007.  A transcript of the hearing is associated with the claims 
file. 

In August 2007, the Board granted the petition to reopen the 
claim but denied service connection on the merits.  The Veteran 
appealed the decision to the U.S. Court of Appeals for Veterans 
Claims (Court). In November 2009, the Court vacated the Board's 
decision and remanded the claim for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Concurrent with the Veteran's April 2003 petition to reopen a 
claim for service connection for PTSD, the Veteran informed VA 
that he had received mental health treatment for anxiety and 
depression from Dr. Fields at an outpatient clinic at the VA 
Medical Center in Bronx, New York, from 1977 to 1979.  The 
Veteran noted that he had requested records of this treatment 
from the VAMC on three occasions but was told that the records 
were lost.  In May 2003, the RO requested hospital and outpatient 
treatment records from this facility.   In June 2003, the RO 
received approximately 50 pages of records for general medical 
treatment from June 1974 to June 1983.  Several clinicians noted 
that the Veteran had been treated and prescribed medication for 
anxiety and depression by the outpatient psychiatric clinic.  In 
July 1983, a VA counselor noted that mental health treatment had 
been provided to the Veteran for one year in 1977-78.     

Following the Veteran's appeal to the Court, in November 2007, 
the Board provided a Designation of Record to the Court with a 
certified list of evidence considered in its decision.  In July 
2009, VA General Counsel (VAGC) filed a Brief of the Appellee 
moving the Court to remand the Board's decision.  The VAGC noted 
that the Veteran submitted a Counter Designation of Record that 
included a letter from an official at the VA Medical Center, 
Bronx, New York indicating possession of additional relevant 
evidence not considered by the Board of Veterans' Appeals to 
include a letter from 1983 from a Dr. Horvath at the Bronx NY 
VAMC.  The VAGC obtained that evidence.  However, it has not been 
associated with the claims file.  

The evidence consists of a letter dated June 12, 2008 from a 
representative of the Bronx VA Medical Center (VAMC) to an 
unspecified party indicating that VAMC was in possession of an 
August 1, 1983 letter authored by the Clinical Director of 
Psychiatric Service relevant to the Veterans treatment at VAMC 
Bronx from 1976 to 1978 and from 1980 to 1983.  In a November 
2009 Memorandum Decision, the Court set aside the Board's August 
2007 decision and remanded the matter for VA to obtain and 
consider this evidence. 

Notwithstanding that the VAGC acknowledged possession of the 
evidence, the Board has no discretion and must remand this matter 
for compliance with the Court's November 2009 Memorandum 
Decision.  38 U.S.C.A. § 5103A (b) (West 2002); see also 
Washington v. Nicholson, 19 Vet.App. 362, 367-68 (2005); Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request from VAMC Bronx, New York, all 
records of mental health treatment of the 
Veteran at the Outpatient Psychiatric 
Clinic from 1976 to 1983 specifically 
including the clinical records of Dr. 
Fields and any clinical records or 
correspondence by a Dr. Horvath.  Associate 
any records received with the claims file. 

2.  Request from the Veteran, any records 
or correspondence that he now has in his 
possession related to mental health 
treatment that he received from Dr. Fields 
or any other clinician at the VAMC Bronx, 
New York, from 1976 to 1983.  Associate any 
records received with the claims file. 

3.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for service 
connection for PTSD.  If the benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


